DETAILED ACTION
Summary
Claims 1-5 are pending in the application. Claims 1-5 are rejected under 35 USC 112(b). Claims 1-5 are rejected under 35 USC 101. Claims 1-5 are rejected under 35 USC 103.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code in [0013]. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
Claim 3 objected to because of the following informalities:
Claim 3 recites “for 1 hr or more”. It should recite “for 1 hour or more”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “extracting a boron concentration change prediction parameter”. Extracting is defined as “deriving from a body of information”. It is not clear where the parameter is derived from. Clarification is required. For the purposes of examination, the claim will be interpreted as the parameter being derived from the measured boron concentration of step (a).
Claim 1 recites “a boron distribution prediction value”. It is not clear if this is referring to, or calculated from, the “boron concentration prediction parameter”, or if this is a completely unrelated value. For the purposes of examination, the claim will be interpreted as the prediction value being an unrelated value.
Claim 1 recites “boron imaging”. It is not clear if this is referring to measuring the boron concentration from MR data, or if this is setting forth a new step of boron imaging. Clarification is required. For the purposes of examination, the claim will be interpreted as referring to any boron imaging.
Claims 1 recites “a verified result”. It is not clear if this is referring to the verified boron distribution value, or any verified result. Clarification is required. For the purposes of examination, the claim will be interpreted as referring to any verified result.
Claim 3 recites “wherein in step (b), when a time-dependent change in the boron concentration is measured using magnetic resonance spectroscopy of boron”. Step (b) never requires the time-dependent change being measured. It is not clear if this is further limiting step b (i.e. measuring a time-dependent change in boron concentration in step b), or if this is a contingent limitation and is therefore non-limiting (MPEP 2111.04(II)). For the purposes of examination, the “when clause” will be interpreted as a contingent limitation. The examiner notes that as it is a contingent limitation, the step of “measuring at least four time for 1 hr or more” does not need to occur as the contingency (measuring boron concentration in step b) does not need to occur.
Claim 4 recites “two pieces of information”. It is not clear if this is referring to “an anatomical image” and “measuring a boron concentration” or if this is referring to any two pieces of information. Clarification is required. For the purposes of examination, the latter definition will be used.
Claim 5 recites the limitation "the boron concentration over time" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 4 only states that the boron concentration is measured, not that it is measured over time. For the purposes of examination, claim 5 will be interpreted as positively setting forth that the boron concentration is measured over time.
Claim 5 recites “boron concentration in tissue” in line 3. It is not clear if this is referring to the boron concentration set forth in claim 4, or if it is setting forth a new boron concentration. Clarification is required. For the purposes of examination, the former definition will be used.
All claims dependent from the above claims rejected under 35 USC 112(b) are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite an abstract idea which can be performed in the human mind. This judicial exception is not integrated into a practical application because the features for acquiring the data are insignificant pre-solution activities. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the reasons set forth below.
Claim 1 recites Step 1: Statutory Category: Yes - The claims recite “A treatment planning method” and therefore, is a process. 
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “extracting a boron concentration change prediction parameter of the patient and predicting a concentration over time”, “calculating and verifying a boron distribution prediction value”, and “deriving an optimal time for BNCT based on a verified result”.  
These limitations, as drafted, are process steps that, under its broadest reasonable interpretation, cover the performance of the limitation in the mind. “Extracting a boron concentration change prediction parameter of the patient and predicting a concentration over time” is an abstract idea as a human could look at a dataset, extract (derive) a prediction parameter, and predict a concentration in the mind and/or with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea. “Calculating and verifying a boron distribution prediction value” is an abstract idea as a human could look at a dataset, calculate a prediction value, and then look at a dataset to “verify” the calculation is correct in the mind and/or with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea. “Deriving an optimal time for BNCT based on a verified result” is an abstract idea as a human could derive an optimal time based on data in the mind and/or with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “acquiring an anatomical image of a patient and measuring a boron concentration from magnetic resonance (MR) data” and that the value was “estimated by boron imaging and spectral analysis”. “Acquiring an anatomical image of a patient and measuring a boron concentration from magnetic resonance (MR) data” and “estimated by boron imaging and spectral analysis” is a form of an insignificant extra-solution activity. “Acquiring an anatomical image of a patient and measuring a boron concentration from magnetic resonance (MR) data” and “estimated by boron imaging and spectral analysis” merely amount to a pre-solution insignificant activity of acquiring data, which does not integrate an otherwise ineligible idea into a practical application.  
These additional elements, taken individually or in combination, merely amount to insignificant pre-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea. 
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. Acquiring an anatomical image of patient from MR data, and measuring/estimating boron concentration from MR data and spectral analysis are well understood routine and conventional, as show in Timonen (Timonen, Marjut, et al. "1H MRS studies in the Finnish boron neutron capture therapy project: Detection of 10B-carrier, lp-boronophenylalanine-fructose." European journal of radiology 56.2 (2005): 154-159.).  For these reasons, there is no inventive concept in the claim. In light of the above, claim 1 is ineligible. 
Claim 2 further narrows the pre-solution activity of step a). This limitation is an insignificant pre-solution activity, and is a well-understood, routine, and conventional activity as shown in Timonen. Therefore, claim 2 is subject matter ineligible.
Claim 3 recites “when a time-dependent change in the boron concentration is measured using magnetic resonance spectroscopy of boron, the boron concentration is measured at least four times for 1 hr or more”. By the broadest reasonable interpretation, the step “when a time-dependent change in the boron concentration is measured using magnetic resonance spectroscopy of boron, the boron concentration is measured at least four times for 1 hr or more” need not occur, and the claim is subject matter ineligible for substantially the same reasons as set forth in claim 1.
Claim 4 recites Step 1: Statutory Category: Yes - The claims recite “A method of measuring boron concentration distribution” and therefore, is a process. 
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “combining two pieces of information”.  
These limitations, as drafted, are process steps that, under its broadest reasonable interpretation, cover the performance of the limitation in the mind. “Combining two pieces of information”, as a human could look at two pieces of information and combine the information in the mind and/or with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “obtaining a concentration distribution of boron by acquiring an anatomical image of a patient and measuring a boron concentration from MR data” merely amount to a pre-solution insignificant activity of acquiring data, which does not integrate an otherwise ineligible idea into a practical application.  
These additional elements, taken individually or in combination, merely amount to insignificant pre-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea. 
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. Acquiring an anatomical image of patient, and measuring boron concentration from MR data are well understood routine and conventional, as show in Timonen.  For these reasons, there is no inventive concept in the claim. In light of the above, claim 4 is ineligible. 
Claim 5 recites Step 1: Statutory Category: Yes - The claims recite “A method of measuring boron concentration distribution” and therefore, is a process. 
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “predict a change in boron concentration in tissue”.  
These limitations, as drafted, are process steps that, under its broadest reasonable interpretation, cover the performance of the limitation in the mind, as a human could “predict a change in boron concentration” based on a boron concentration over time with the mind and/or with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “the boron concentration over time is measure using continuous magnetic resonance spectroscopy of boron” merely amount to a pre-solution insignificant activity of acquiring data, which does not integrate an otherwise ineligible idea into a practical application.  
These additional elements, taken individually or in combination, merely amount to insignificant pre-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea. 
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. Measuring boron concentration over time is measured using continuous magnetic resonance spectroscopy of boron are well understood routine and conventional, as show in Timonen.  For these reasons, there is no inventive concept in the claim. In light of the above, claim 5 is ineligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Daquino et al. (EP 1658878 A1) in view of Shibata et al. (Shibata, Y. A. S. U. S. H. I., et al. "Prediction of boron concentrations in blood from patients on boron neutron capture therapy." Anticancer research 23.6 (2003): 5231-5236.) and Timonen et al. (Timonen, Marjut, et al. "1H MRS studies in the Finnish boron neutron capture therapy project: Detection of 10B-carrier, lp-boronophenylalanine-fructose." European journal of radiology 56.2 (2005): 154-159.).
Regarding Claim 1, Daquino teaches a treatment planning method for BNCT (Boron Neutron Capture Therapy) [0001] using MRI (Magnetic Resonance Imaging) [0017], comprising: 
(a) acquiring an anatomical image of a patient from magnetic resonance (MR) data [0017] and measuring a boron concentration [0017]; 
(b) extracting a boron concentration change prediction parameter of the patient and predicting a concentration over time [0040] (the boron concentration is determined based on the utilization ratio (which is a function of time [0036]) and the incorporation ration (which is a function of time), so the algorithm allows for the boron concentration to be estimated based on time); 
(c) calculating and verifying a boron distribution prediction value estimated by boron imaging [0017] (boron imaging with PET).
Daquino fails to explicitly teach calculating and verifying a boron distribution prediction value estimated by boron imaging and spectral analysis; and
Shibata teaches a system for predicting the boron concentration in the patient (Abstract). The purpose of the study was to determine a predictive boron concentration model in order to determine an optimal time for boron irradiation (Pg. 4, Col 1, ¶2). The system predicted the boron concentration at the time of irradiation (i.e. calculated a boron distribution prediction value) (the biphasic exponential) (Pg. 4-6, biexponential equation) and then measured the actual concentration (i.e. verified the boron distribution prediction value) (Pg. 5, Fig. 1) (Pg. 6, errors of predicted values). The purpose of the study is to determine the optimal time for boron irradiation based on the actual boron concentration (a verified result) (Pg. 4, Col 1, ¶2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system Daquino to calculate and verify and boron concentration, as taught by Shibata, because this allows the time and dose for the BNCT can be more accurately determines, as recognized by Shibata (Pg. 4, Col 1, ¶2).
The combination fails to explicitly teach the boron concentration is measured from magnetic resonance (MR) data, or that the prediction value is estimated by boron imaging and spectral analysis.
Timonen teaches a method for measuring boron concentration using MRS (Abstract). This system determines the concentration of boron using MR data, specifically boron imaging and spectral analysis using MRS (magnetic resonance spectroscopy) (Pg. 155, Section 3, ¶1).
It would have been obvious to one of ordinary skill in the art to substitute the method of determining the boron concentration of Daquino with using magnetic resonance data, as taught by Timonen, as the substitution for one known boron concentration determining method with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using MRS rather than PET to determine the boron concentration are reasonably predictable.
Regarding Claim 2, the combination of references teaches the invention substantially as claimed. The Daquino fails to explicitly teach wherein in step (a) the boron concentration is measured through magnetic resonance spectroscopy of boron.
Timonen teaches a method for measuring boron concentration using MRS (Abstract). This system determines the concentration of boron using MRS (magnetic resonance spectroscopy) (Pg. 155, Section 3, ¶1).
It would have been obvious to one of ordinary skill in the art to substitute the method of determining the boron concentration of Daquino with using magnetic resonance data, as taught by Timonen, as the substitution for one known boron concentration determining method with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using MRS rather than PET to determine the boron concentration are reasonably predictable.
Regarding Claim 3, the combination of references substantially as claimed. Daquino fails to explicitly teach wherein in step (b), when a time-dependent change in the boron concentration is measured using magnetic resonance spectroscopy of boron, the boron concentration is measured at least four times for 1 hr or more.
Timonen teaches a method for measuring boron concentration using MRS (Abstract). This system determines the concentration of boron using MRS (magnetic resonance spectroscopy) (Pg. 155, Section 3, ¶1). Timonen teaches that that boron concentration is measured over 500 minutes (8 hours) and it is measure multiple times (at least 4) (Fig. 5).
It would have been obvious to one of ordinary skill in the art to substitute the method of determining the boron concentration of Daquino with using magnetic resonance data, as taught by Timonen, as the substitution for one known boron concentration determining method with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using MRS rather than PET to determine the boron concentration are reasonably predictable. Timonen does not teach that the concentration is measured for at least one hour. However, the system shows discretely measuring the concentration values over the course of several hours. Therefore, it would have been obvious to modify the system of Timonen to measure the concentration for at least one hour, multiple time, as this is merely making the data acquisition continuous over the course of the concentration measurement time, which the courts have found does not patentably distinguish the claim over the prior art (MPEP 2144.04(V)(E)).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Daquino in view of Timonen.
Regarding Claim 4, Daquino teaches a method of measuring boron concentration distribution for BNCT [0001], comprising obtaining a concentration distribution of boron  [0017] by acquiring an anatomical image of a patient and measuring a boron concentration  [0017] from MR data and combining two pieces of information [0043].
Daquino fails to explicitly teach measuring a boron concentration from MR data. 
Timonen teaches a method for measuring boron concentration using MRS (Abstract). This system determines the concentration of boron using MR data (magnetic resonance spectroscopy) (Pg. 155, Section 3, ¶1).
It would have been obvious to one of ordinary skill in the art to substitute the method of determining the boron concentration of Daquino with using magnetic resonance data, as taught by Timonen, as the substitution for one known boron concentration determining method with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using MRS rather than PET to determine the boron concentration are reasonably predictable.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Daquino in view of Timonen as applied to claim 4 above, and further in view of Shibata.
Regarding Claim 5, the combination of references teaches the invention substantially as claimed. Daquino fails to explicitly teach wherein the boron concentration over time is measured using continuous magnetic resonance spectroscopy of boron and is used to predict a change in boron concentration in tissue.
Timonen teaches a method for measuring boron concentration using MRS (Abstract). This system determines the concentration of boron using MRS (magnetic resonance spectroscopy) (Pg. 155, Section 3, ¶1). Timonen teaches that that boron concentration is measured over 500 minutes (8 hours) and it is measure multiple times (at least 4) (Fig. 5).
It would have been obvious to one of ordinary skill in the art to substitute the method of determining the boron concentration of Daquino with using magnetic resonance data, as taught by Timonen, as the substitution for one known boron concentration determining method with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using MRS rather than PET to determine the boron concentration are reasonably predictable. Timonen does not teach that the concentration is measured using continue magnetic resonance spectroscopy. However, Timonen does teaches discrete measurements of the boron concentration (Fig. 5). It would have been obvious to modify the system of Timonen to measure the concentration for at least one hour, multiple time, as this is merely making the data acquisition continuous over the course of the concentration measurement time, which the courts have found does not patentably distinguish the claim over the prior art (MPEP 2144.04(V)(E)).
The combination fails to explicitly teach predicting the change in boron concentration in the tissue. 
Shibata teaches a system for predicting the boron concentration in the patient (Abstract). The purpose of the study was to determine a predictive boron concentration model in order to determine an optimal time for boron irradiation (Pg. 4, Col 1, ¶2). The system predicted the boron concentration at the time of irradiation (i.e. calculated a boron distribution prediction value) (the biphasic exponential) (Pg. 4-6, biexponential equation) and then measured the actual concentration (i.e. verified the boron distribution prediction value) (Pg. 5, Fig. 1) (Pg. 6, errors of predicted values). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system Daquino to calculate and verify a boron concentration, as taught by Shibata, because this allows the time and dose for the BNCT can be more accurately determines, as recognized by Shibata (Pg. 4, Col 1, ¶2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kabalka et al. (Kabalka, George W., Chao Tang, and Peter Bendel. "The role of boron MRI in boron neutron capture therapy." Journal of neuro-oncology 33.1 (1997): 153-161.), which teaches using MRS for boron neutron capture therapy.
Savolainen et al. (Savolainen, Sauli, et al. "Boron neutron capture therapy (BNCT) in Finland: Technological and physical prospects after 20 years of experiences." Physica Medica 29.3 (2013): 233-248.), which teaches method for perform BNCT.
Barth et al. (Barth, Rolf F., et al. "Current status of boron neutron capture therapy of high grade gliomas and recurrent head and neck cancer." Radiation Oncology 7.1 (2012): 1-21.), which teaches boron concentrations and efficacy of BNCT.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D MATTSON/             Primary Examiner, Art Unit 3793